

115 HR 2248 IH: To prohibit the Secretary of the Interior from revising the approved oil and gas leasing program for fiscal years 2017 through 2022.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2248IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Mr. Pallone introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Secretary of the Interior from revising the approved oil and gas leasing program
			 for fiscal years 2017 through 2022.
	
 1.Prohibition on revising approved 2017–2022 oil and gas leasing programThe Secretary of the Interior shall not revise the approved oil and gas leasing program for the period of fiscal years 2017 through 2022 prepared under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) and described in the document entitled 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Final Program and dated November 2016.
		